CONCURRING OPINION BY
HEEN, J.
I concur in the reasoning and the result of the majority opinion.
However, I believe that the opinion should go further and issue a clear admonition to the trial courts of this jurisdiction to refrain from abusing their discretion by crossing the boundary demarking the separation of powers between the judiciary and the executive branch. In my view, that is what the trial court did in this case.
*42As the majority points out, the motion for a new trial serves a specific function. It allows the trial court “to correct its own errors, or errors that have occurred in the conduct of the trial or proceedings, without the delay, expense, inconvenience, or other hardship of an appeal[.]” 66 C.J.S. New Trial § 1(b) (1950) (emphasis added and footnotes omitted).
In this case, there was no trial error to correct, and Defendant suffered no injustice from the trial. Instead, the motion was used by the Defendant, with the court’s concurrence, to correct a perceived injustice by the prosecutor in refusing the plea bargain proffered by Defendant before the first trial. The motion was misused, and the result was a clear invasion of the prosecutor’s turf.
Trial courts should always keep in mind that
[a] county attorney or district attorney is the representative of the State in criminal prosecutions. As such, he or she controls criminal prosecutions. It is the county or district attorney who has the authority to dismiss any charge or to reduce any charge. The prosecuting attorney has broad discretion in discharging his or her duty. The scope of this discretion extends to the power to investigate and to determine who shall be prosecuted and what crimes shall be charged. The prosecuting attorney has discretion to dismiss charges, and the court cannot refuse to allow a dismissal. Similarly, the court cannot restrain a prosecutor from prosecuting an action.
State v. Williamson, 253 Kan. 163, 165-66, 853 P.2d 56, 58 (1993) (citations omitted).
In using the new trial motion to correct the prosecutor’s alleged abuse of discretion in declining the plea bargain, the trial court grossly abused its own discretion.